Status of Application
1.	The most recent claim set was received 12/28/2021. These amendments were previously entered, with claim 3 being canceled, claims 20-21 being added, and claims 1 and 5-7 being amended. Claims 13-19 remain withdrawn from consideration as non-elected. Claims 1-2, 4-12, and 20-21 are presented for examination herein. An action under Ex Parte Quayle was sent 03/21/2022, indicating allowability of claims 1-2, 4-12, and 20-21, and indicating that the only remaining outstanding matter was the presence of withdrawn claims 13-19 in the application. Upon a further telephonic conversation with applicant’s attorney, these withdrawn claims are canceled herein by examiner’s amendment, leaving in the application only allowed claims. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/24/2022 was filed after the mailing date of the Ex Parte Quayle action on 03/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wofsy on 04/25/2022.
The application has been amended as follows: 
	Cancel claims 13-19. 




Rejections Withdrawn
4.	Claims 5-7 have been amended to remove the language that rendered said claims to be ambiguous and therefore to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn. Claim 3 is canceled, rendering moot the previously issued grounds of indefiniteness rejection. Applicant’s arguments are persuasive regarding the limitations from claim 3 that were previously indicated to be indefinite and that were added to independent claim 1. The arguments show that there is supporting language in the instant Specification that shows how the first base body is configured with the particulate support material within the ceramic component that is instantly claimed. The previously issued ground of indefiniteness rejection for claim 3 is therefore overcome and not applied to amended claim 1. 
Response to Arguments
5.	As discussed above, applicant’s arguments are persuasive at showing that the grounds of indefiniteness rejection previously applied to claim 3, based on the limitations now in claim 1, are overcome and therefore not applied to claim 1. Applicant’s remarks further show that, there being no prior art rejections previously applied to said claim 3, the incorporation of the claim 3 limitations into independent claim 1 now renders allowable said claim and the claims dependent therefrom. Therefore, the previously issued grounds of prior art rejection are withdrawn. 

Allowable Subject Matter
6.	Claims 1-2, 4-12, and 20-21 are allowed.
Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed ceramic component, sliding member comprising each limitation of said ceramic component, mechanical seal comprising each limitation of said ceramic component, bearing arrangement comprising each limitation of said ceramic component, and holder comprising each limitation of said ceramic component. Specifically, the prior art fails to teach or suggest a ceramic component that comprises a particulate support material along with a first base body, wherein the particulate support material has coated thereon a graphene-containing material that is materially bonded with the particulate support material, wherein said first base body is configured within the ceramic component according to the instant specification and is exclusively comprised of said particulate support material and therefore not coated, and wherein the ceramic component has an electrical resistivity of 1 Ωcm to 100 Ωcm at room temperature. 
The most relevant prior art references found are by Rueger et al (DE 102014018275 A1) and Ogrin et al (US 2011/0177322). The difference from instant claims is that while Rueger et al teaches a coated pigment material that is used in a ceramic component and comprising thereon a coating that can be graphene, wherein the pigment is a particulate support and the specific resistance (resistivity) of the material is less than 100 ohm·cm, Rueger et al does not teach or suggest that the ceramic component comprises a first base body, as defined in the instant disclosure, along with the particulate support, wherein the first base body exclusively comprises the support material, without the graphene-containing material. Ogrin et al teaches a graphene-containing ceramic component wherein graphene is in combination with particulate support material; Ogrin, however, does not teach or suggest that there is in the inventive ceramic component both a particulate material coated with said graphene, along with a further component that is a first base body as defined instantly, that exclusively comprises the support material. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW26 April 2022